Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’940 (CN 104036940).
Regarding claims 1 and 3, CN’940 teaches a neodymium-iron-boron magnet, obtained by coating neodymium-iron-boron raw material powders with Dy-oxide and Dy-fluoride powder or Tb-oxide and Dy-fluoride (Example 3 and Example 5), which meets the limitation recited in claims 1 and 3.
Regarding claim 5, Example 3 in CN’940 meets the composition limitation recited in claim 5.
Regarding claim 6, Examples 3 and 5-6 of CN’940 meet the recited coercivity in claim 6 (Tables 3 and 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN’940 (CN 104036940).
Regarding claim 2, CN’940 discloses that the neodymium-iron-boron raw material powder has a size of 0.5-2 mm and the oxide and fluoride powder has a size of 1-5 µm (Claim 4 and Claim 10). Thus, the size ratio is 0.1-2000, which overlaps the recited ratio in claim 2. Thus, the recited size ratio is a prima facie case of obviousness over CN’940. See MPEP 2144.05 I.

4 is rejected under 35 U.S.C. 103 as being unpatentable over CN’940 (CN 104036940), as applied to claim 1 above, and further in view of CN’920 (CN 102360920).
Regarding claim 4, CN’940 does not teach the percentage of the modified powder. CN’920 teaches a method of making a NdFeB magnet and discloses that increasing the amount of Tb-oxide or Tb-fluoride increases the coercivity ([0013]). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of heavy rare earth fluoride and oxide amount as taught by CN’920 in the process of CN’940 in order to make a magnet having desired coercivity as disclosed by CN’920. See MPEP 2144.05 II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733